Plaintiff contends that Brody’s and Mendelson’s alleged failure to comply with certain Building Code provisions, including *473Administrative Code of City of NY former § 27-157 (repealed by Local Law No. 33 [2007] of City of NY [eff July 1, 2008]), governing the filing of architectural and structural plans constitutes evidence of negligence on their part. However, these provisions require the filing of plans but do not provide any substantive standards specifying, for example, when shoring may be required in an excavation project. Hence, plaintiff cannot show a causal relationship between its alleged loss and any negligence on Brody’s or Mendelson’s part in failing to file allegedly “complete” plans (see Driscoll v Tower Assoc., 16 AD3d 311, 313 [2005]; see also Miller v Astucci U.S. Ltd., 2007 WL 102092, *9, 2007 US Dist LEXIS 4436, *28 [SD NY 2007]).
We have considered plaintiffs remaining arguments, including those based upon the assertions of its expert engineer, and find them unavailing. Concur — Tom, J.P., Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.